After this case was decided on rehearing by an opinion filed herein on July 27, 1934, determining the respective rights of the parties specifically above named as appellants and as appellee, the appellee filed its petition for a further rehearing herein, and also its separate motion praying that in lieu of reversal of the decree appealed from (which had already been executed by a sale of the properties since no supersedeas was obtained) that this Court exercise its powers under Sections 4637-4638 C. G. L., 2918-2919 R. G. S., by herein rendering such judgment or decree as the Court below ought to have given, and causing the same to be certified to the Court below to carry into execution this Court's decision and determination in the premises.
The motion was presented and argued orally by the parties, consent to that effect having been first had and obtained, and thereafter the parties by stipulation submitted to this Court for its consideration and determination proposed forms of appellate decrees to be entered to express the changes necessary to be made in the final decree appealed from to conform to this Court's opinion on rehearing adopted and filed herein on July 27, 1934, as hereinbefore mentioned.
So this cause having been heretofore submitted to this Court upon the motion filed by the appellee, Ortega Company, *Page 450 
a corporation, to modify the judgment and decree heretofore entered herein, whereby it was decreed that the decree below should be reversed, and the said motion having been argued by counsel for appellants and appellee, and the Court being advised of its judgment to be given in the premises, and it appearing to the Court that it is not necessary to reverse the decree below in order to give to the appellants all the relief to which they are entitled, the former judgment and decree of this Court is, therefore, hereby modified so as to read as hereinafter set forth.
IT IS CONSIDERED, ORDERED AND DECREED by the Court that the final decree entered below be not reversed, but that said decree be and the same is hereby modified, (a) by adding to paragraph 3 of said final decree the words "except as hereinafter provided" and (b) by adding to paragraph 8 of said decree, after the words "Special Master shall pay," the figures and words "$880.00 of," and by adding to said paragraph, after the words, "over to the complainant," the words "and the balance over to The American Trust Company, as Trustee, as aforesaid," and (c) by adding to paragraph 11 of said decree, after the word "hereinabove," in the second line thereof, the following words, "and hereafter," and by striking from said paragraph 11 all that portion thereof beginning with the words "that, however," and ending with the words "specified lot," and (d) by adding to paragraph 12 of said decree, after the words "notes and contracts hereinafter referred to," the words "in paragraphs 6, 7 and 9 of this decree," and by adding, after the words "provision in this decree is particularly made," the words "in paragraphs 6, 7 and 9 hereof," and by adding to paragraph 14 of said decree the following words: "said sale, however, shall be subject to the rights of certain defendants to release their lots as hereinafter provided," and (e) by eliminating from paragraph 21 of *Page 451 
said final decree the names of the defendants Bertha Bouton Turck, Eleanor Louise Turck, American Trust Company, a corporation, as Trustee, and W. E. Browne Decorating Company, a corporation, and (f) by adding to said decree an additional paragraph, to be numbered 25, reading as follows:
"25. The defendants, Bertha Bouton Turck, Eleanor Louise Turck, American Trust Company, a corporation, as Trustee, and W. E. Browne Decorating Company, a corporation, shall have the right, for the period of six months from the filing in the Circuit Court of the Supreme Court's mandate herein, to redeem any or all of the lots claimed by them in their respective answers, by making tender and payment into the registry of the said Circuit Court, within such period, of the amount of the release price as fixed for such lot or lots in the mortgage; and upon the payment of such release price or prices into the registry of the Court, within said period, the purchaser at the Special Master's sale, or his or its successor in title, shall by good and sufficient deed of conveyances (but without warranting title in any respect) convey the lot or lots so released to the defendant or defendants making the deposit of release money in the time and in the manner as above set forth, or to whomsoever such defendant or defendants may designate as the party to receive title to such lot or lots, and in such event said conveyance shall be free and clear of all rights, interest, claims and demands of all parties to this suit, or any one claiming by, through or under them since the institution of this suit, the jurisdiction of this cause as to any lot or lots as to which any of the above named four defendants have release privileges being retained by this, the said Circuit Court, for the purpose of enforcing and performing the rights of the parties hereto in connection with such redemption privileges; and at the expiration of *Page 452 
said period of six months from the date of the filing of said mandate, the said four above named defendants and all persons claiming by, through or under them, or any of them, since the institution of this suit shall, without any further action or order by the Court, be forever barred and foreclosed of and from all right or equity of redemption, and from any and all right, title, interest, claim or demand of what kind or nature soever in and to all of the above described property, except such part thereof as may have been redeemed in the manner and in the time as above set forth."
IT IS FURTHER CONSIDERED, ORDERED, AND DECREED by the Court that said final decree, as modified as above set forth, be and the same is hereby affirmed.
IT IS FURTHER CONSIDERED, ORDERED, AND DECREED that the costs of this appeal be taxed one-half against the appellants and one-half against the appellee who are specifically named in the caption of this appellate decree.
IT IS FURTHER CONSIDERED, ORDERED, AND DECREED that the petition for rehearing filed by appellee herein be and the same hereby is granted to the extent necessary to give effect to this appellate judgment now being entered pursuant to Section 4637 C. G. L., 2918 R. G. S., but otherwise the same is denied.
All of which is ordered to be certified to the Court below with and as a part of the judgment and mandate of this Court in the premises, there to be carried into execution as provided by Section 4638 C. G. L., 2919 R. G. S., and due course or procedure in such cases made and provided.
Let a mandate be issued accordingly.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur. *Page 453